DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I without traverse of the Restriction Requirement in the reply filed on 03/28/2022 is acknowledged. However the Restriction Requirement filed 02/14/2022 is withdrawn and the claims examined. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9 and 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. [US 2007/0176320 A1].

Regarding claims 1, 14, 20 and 21, Nakamura et al. discloses a nanoimprint mold (Figs. 3 and 4 item 11) comprising: 
a base substrate (11), the base substrate comprising a main area (13) and a secondary area (14) surrounding the main area (13); 
wherein the main area (13) comprises a molding structure, and the molding structure comprises a plurality of first concave portions and a plurality of first convex portions, the secondary area comprises a grating structure, the grating structure comprises a plurality of second concave portions and a plurality of second convex portions (as shown in Figs. 3 and 4), and 
a height of at least one of the plurality of second convex portions is larger than a height of at least one of the plurality of first convex portions (as shown in Figs. 3 and 4, see also paragraphs [0085]-[0097]).

Regarding claims 5-9, Nakamura et al. discloses wherein each of the plurality of second convex portions comprises a bottom portion and a top portion, the top portion and the bottom portion being made of different materials, and the bottom portion of each of the plurality of second convex portions, the base substrate, and the plurality of first convex portions are made of a same material, wherein the bottom portion of each of the plurality of second convex portions, the base substrate, and the plurality of first convex portions are made of a first metal, a first inorganic material, or a first polymer, wherein the first metal is Ni; the first inorganic material is Si, quartz, or glass; and the first polymer is polydimethylsiloxane, wherein the top portion of each of the plurality of second convex portions is made of a second metal or a second inorganic material, wherein the second metal is Mo or Ti, and the second inorganic material is SiNx or SiOx (paragraphs[ 0070]-[0074]).

Regarding claim 12, Nakamura et al. discloses a method of manufacturing a nanoimprint mold (Figs. 4 and 6 items 11 or 66), comprising: 
forming a metal layer (42) on a base substrate (43), the base substrate comprising a main area and a secondary area (as shown in Figs. 4 and 6); 
forming a layer of first photoresist (41) on the metal layer (42); 
forming a grating pattern of the first photoresist in the secondary area by an electron beam direct writing method (as shown in Figs. 4 and 6); 
etching the metal layer through the grating pattern of the first photoresist to form a grating pattern of the metal layer in the secondary area (as shown in Figs. 4 and 6, see also paragraphs [0095]-[0097]); 
forming a layer of second photoresist on the exposed base substrate and the grating pattern of the metal layer (paragraph[ 0070], as shown in Figs. 4 and 6); 
forming a grating pattern of the second photoresist on the base substrate and the grating pattern of the metal layer by an electron beam direct writing method (paragraph[ 0070], as shown in Figs. 4 and 6); 
etching the base substrate through the grating pattern of the second photoresist (as shown in Figs. 4 and 6, see also paragraphs [0095]-[0097]); and 
removing the grating pattern of the second photoresist to form a molding structure in the main area and a grating structure in the secondary area (paragraph[ 0070], as shown in Figs. 4 and 6); 
wherein the molding structure comprises a plurality of first concave portions and a plurality of first convex portions, the grating structure comprises a plurality of second concave portions and a plurality of second convex portions, and a height of at least one of the plurality of second convex portions is larger than a height of at least one of the plurality of first convex portions (as shown in Figs. 4 and 6).

Regarding claim 13, Nakamura et al. discloses wherein each of the plurality of second convex portions comprises a bottom portion and a top portion, the top portion and the bottom portion being made of different materials, and the bottom portion of each of the plurality of second convex portions, the base substrate, and the plurality of first convex portions are made of a same material (paragraphs[ 0070]-[0074]).

Regarding claim 15, Nakamura et al. discloses wherein forming the first nanostructure in the first area of the substrate comprises: forming a metal layer on the substrate; forming a layer of embossing adhesive on the metal layer; pressing the nanoprint mold onto the layer of embossing adhesive in the first area of the substrate; removing the nanoimprint mold to form a pattern of embossing adhesive on the metal layer in the first area of the substrate; etching the metal layer through the pattern of embossing adhesive; and removing the pattern of embossing adhesive to obtain the first nanostructure in the first area of the substrate (as shown in Fig. 6, see also paragraphs [0108]-[0116]).

Regarding claim 16, Nakamura et al. discloses wherein the height of at least one of the plurality of second convex portions of the nanoimprint mold is less than or equal to a thickness of the layer of embossing adhesive (as shown in Fig. 6).

Regarding claim 17, Nakamura et al. discloses wherein removing the pattern of embossing adhesive is performed by a stripping process or an ashing process (paragraph [0155]).

Regarding claim 18, Nakamura et al. discloses further comprising: forming a second nanostructure in a second area of the substrate using the nanoimprint mold; wherein an area of the first nanostructure corresponding to the secondary area of the nanoimprint mold overlaps or adjoins an area of the second nanostructure corresponding to the secondary area of the nanoimprint mold (as shown in Fig. 3).

Regarding claim 19, Nakamura et al. discloses wherein the first nanostructure comprises a plurality of third concave portions and a plurality of third convex portions on the substrate; the second nanostructure comprises a plurality of fourth concave portions and a plurality of fourth convex portions on the substrate; and the plurality of third convex portions and the plurality of fourth convex portions have a substantially same height (as shown in Fig. 3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Sakamoto et al. [US 2016/0167256 A1].

Regarding claims 2, 3, 10 and 11, Nakamura et al. discloses the nanoimprint mold, as applied above.

Nakamura et al. does not explicitly teach wherein the height of at least one of the plurality of second convex portions is in a range of about 160 nm to about 420 nm, wherein the height of at least one of the plurality of first convex portions is in a range of about 120 nm to about 200 nm and/or a width of the grating structure is in a range of about 0.5 μm to about 1.5 μm, wherein a width of each of the plurality of second convex portions is in a range of about 50 nm to about 100 nm, and a width of each of the plurality of second concave portions is in a range of about 100 nm to about 200 nm, wherein a width of each of the plurality of first convex portions is in a range of about 150 nm to about 200 nm, and a width of each of the plurality of first concave portions is in a range of about 170 nm to about 220 nm.
However, Sakamoto et al. discloses a method for producing a nanoimprint mold comprising widths of about 50 nm to 300 nm (paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a mold of a plurality of different heights and different widths as taught by Sakamoto et al. in the system of Nakamura et al. because such a modification provides a useable range of the grating mold structure to provide a high-yield mold.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882